   

Christien Fields ie Eel
4934 )- 179 + a
Fi edera\ Medi tal center ; a Bk " a
PD Box 1§330

F&rt Worth TX Thil4

ei Ws. Distr tt Gourt
Western Distr: "BI
RECEIVED ia Lousiana
APR 27 2020 200 F aanin St, Ste G7
TONY R. MOORE, CLERK SHrweport, tA THO) ~20%3

WESTERN DISTRICT OF LOUISIANA
SHREVEPORT LOUISIANA

BY.

 
 

i101-sossss alllaedab ted hyp

— “SSeuppe aaoge ay} oO} &1NS0j9ua |
_ 84} UInjeal eseaid ‘aasseippe sau 3ue 4
=~ 9} Burpremuoy 10} souapuodsauos4
-Sesojous J9WM 9y2 Jy ~uORPONUEID 50)
=. UCHEULOIUT JeyUINY JOY feueleul ayy |
= UINJS) OJ Ysin ACW NOA ‘uoNDIpsuni
= Sey Aymoes siyy won Jano wajqoid
== JO uogsenb e sasies sow, au
=. Pe}adsu sou psusda sayysu oe
Sey Jona] BUT “nod 03 Burpiewuoy soy.
= Ssunpesoid Bumew jeisods ySn O1UL;
. = YASS] Pesopus SI g

      

   

  

 

== "Py UOHOY Ogg ===
ATaESU JeuogzeuO] jeiepey?

 

 

Casé 2:05-cr-20014-JDC-KK Document 258-1 Filed 04/27/20 Page 1 of 1 Page

; = ae
= - wer
ae
aes ae -
